Citation Nr: 0003379	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for bilateral 
hearing loss and assigned a 10 percent rating for that 
disability.  The veteran appeals for a higher rating.  In 
March 1999, the Board remanded this matter to the RO in order 
for the veteran to be afforded a VA audiological examination 
to determine the current extent of his service-connected 
bilateral hearing loss and for the veteran's claim to be 
readjudicated in light of the holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  Such development having been 
completed, this case has been referred to the Board for 
resolution. 

The Board also notes that a preliminary review of the record 
discloses that in September 1999, the veteran submitted 
additional medical records from Edward Hines, Jr. Hospital 
regarding treatment received for coronary artery disease, 
hypertension, increased cholesterol and hypothyroidism.  The 
RO did not issue a Statement of the Case, or a Supplemental 
Statement of the Case in conjunction with this evidence.  
This evidence is not relevant to the issue currently pending 
before the Board, and accordingly, this matter is referred to 
the RO for initial consideration and appropriate action. 


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has had Level I auditory acuity in the right 
ear and Level XI auditory acuity in the left ear since 
February 22, 1996.   


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for bilateral hearing loss, since February 22, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87a, Diagnostic Code 6100 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability evaluation currently 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of his symptomatology.
A claimant seeking benefits under a law administered by the 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant 
has presented a well-grounded claim, the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  In this case, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85 (1999).  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85(b).  
Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

During the pendency of the veteran's appeal, on May 11, 1999, 
the criteria for rating defective hearing were revised.  When 
a law or regulation changes during the pendency of an appeal, 
the Board must evaluate the veteran's disability under the 
version most favorable to the claimant, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has reviewed the veteran's claim under 
both the "old" and "new" criteria, and based on this 
review, it finds that the new criteria are not more favorable 
to the veteran.  The new criteria are more beneficial to more 
profoundly deaf veterans.  See 64 Fed. Reg. 90, 25202-25210 
(1999). 

The veteran was granted service connection for and assigned 
an initial 10 percent disability evaluation pursuant to DC 
6101 by rating decision dated March 1998; the initial rating 
of 10 percent was effective February 22, 1996.  At that time, 
the record showed that the veteran reported that he was 
exposed to artillery fire approximately two to three weeks 
prior to D-Day.  Thereafter he experienced bilateral hearing 
loss and tinnitus and was treated at a clinic where oil and 
cotton was placed in his left ear.  There is no record of 
this treatment.  

In March 1996, the veteran was afforded a VA audiological 
examination and pure tone thresholds in decibels, were as 
follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
40
40
LEFT
80
70
70
60
45

The veteran had average pure tone decibel loss of 29 in the 
right ear and of 61 in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 0 percent in the left ear.  The veteran was 
diagnosed with mild sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear.  Tinnitus was not present at the time of the 
examination.

The veteran was afforded a second VA audiological examination 
in August 1998 and pure tone thresholds in decibels, were as 
follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
40
45
LEFT
85
70
55
55
55

The veteran had average pure tone decibel loss of 30 in the 
right ear and of 58 in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 0 percent in the left ear.  The veteran was 
diagnosed with moderate sensorineural hearing loss in the 
right ear and moderate to severe reverse slope sensorineural 
hearing loss in the left ear. 

In April 1999, the veteran was afforded two VA audiological 
examinations.  The first examination was conducted on April 
15, 1999.  At that time, results obtained for rating purposes 
for the left ear were inadequate, so the veteran was 
rescheduled for a second audiological examination on April 
29, 1999.  The results of the April 29, 1999 testing showed 
that the veteran had pure tone thresholds in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
45
45
LEFT
85
75
70
70
65

The veteran had average pure tone decibel loss of 33 in the 
right ear and pure tone decibel loss of 70 in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 0 percent in the left ear.  The 
veteran was diagnosed with moderate sensorineural type 
hearing loss in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  The examiner 
noted that the veteran's hearing loss could cause difficulty 
understanding conversational speech, especially in noisy 
situations and interfere with normal communication tasks, 
including listening with competing noise and listening on the 
telephone.  Additionally, the examiner indicated that this 
type of hearing loss could interfere with localization of 
sounds and that the veteran could have trouble understanding 
sounds or spoken messages directed toward the left side.  
Even though the veteran's hearing loss could significantly 
limit his employment or educational opportunities, the 
examiner believed that the hearing loss could be 
significantly offset by the use of amplification (hearing 
aids), or accommodation (amplified telephones, preferential 
seating, visual alerting and control of ambient or competing 
noises). 

During a December 1999 Travel Board Hearing held before the 
undersigned in Chicago, Illinois, the veteran testified that 
his hearing has not improved and that he continues to 
experience difficulty listening to radio and television.  He 
also testified that he uses a hearing aid which helps him to 
hear with his right ear, but he cannot hear with his left 
ear.  The veteran indicated that he no longer has tinnitus in 
his left ear. 

According to the findings from the March 1996 August 1998 
examinations, the veteran had Level I auditory acuity in his 
right ear and Level XI auditory acuity in his left ear.  
38 C.F.R. § 4.85, Table VI.  According to the findings from 
the April 29, 1999 examination, the veteran again had Level I 
auditory acuity in his right ear and Level XI auditory acuity 
in his left ear.  Id.  Based on these numeric designations, 
only a 10 percent disability evaluation is warranted under 
38 C.F.R. § 4.85, Table VII Diagnostic Code 6100.  In view of 
the above findings, a staged rating is not appropriate under 
Fenderson and, therefore, a rating in excess of 10 percent, 
from February 22, 1996, is not warranted.
The Board acknowledges the veteran's and his representative's 
contentions that the veteran experiences difficulty hearing 
in certain circumstances.  However, the Board finds that the 
veteran's hearing deficit has not been shown to be of such 
severity to warrant an evaluation in excess of 10 percent 
under applicable scheduler standards.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

This decision is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  The Board finds that the 
record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  There is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of this 
evidence, the Board finds that that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability evaluation in excess of 10 percent for bilateral 
hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

